Petition denied by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Ceres Marine Terminals, Inc., seeks review of the Benefits Review Board’s decision and order affirming the administrative law judge’s (“ALJ”) order finding that Ceres is the employer responsible for payment of temporary total disability benefits to Anthony K. Wallace, pursuant to 33 U.S.C. §§ 901-950- (2012). Our review of the record discloses that the ALJ and the Board applied the proper legal standard, and the ALJ’s decision is based upon substantial evidence. Accordingly, we deny the petition for review. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
PETITION DENIED.